Case 2:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 1 of 9 PageID #: 6




                            EXHIBIT A
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                                                       INDEX NO. 611695/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 2RECEIVED
                                                                      of 9 PageID #: 7 08/26/2020
                                                                              NYSCEF:




          SUPREME                  COURT              OF THE                 STATE            OF       NEW YORK
          COUNTY                OF SUFFOLK
          --------------------------------                            -----==------------------------X                                      Index         No.:
          DENISE             SWEENEY,
                                                                                                                                            Filing            Date:

                                                                                         Plaintiff,
                                                                                                                                            SUMMONS


                                                                                                                                            Plaintiff                designates
                                                          -against-                                                                         Suffolk                                   as
                                                                                                                                                                 County
                                                                                                                                            the      place            of     trial


                                                                                                                                            The         basis          of     venue          is
          LOWE'S              HOME               CENTERS,                    LLC,                                                           Plaintiff's                Residence


                                                                                                                                            Plaintiff                resides          at:
                                                                                                                                            3 Hileen                 Drive
                                                                                         Dafandant                                          Kings                            New           York        11754
                                                                                                                                                              Park,
          ------------------------------------                                                      ------------------X
          To    the     above-named                   Defendant:


                         YOU         ARE           HEREBY                    SUMMONED                          to answer            the     complaint                      in this         action        and    to        serve
          a copy        of your           answer,          or    if the        complaint               is not       served         with      this        summons,                     to serve          a notice           of

          appearance,              on      the     Plaintiff's          Attorney               within          20    days      after       the       service                of this         sum-mens,
          exclusive           of    the      day     of    service           (or     within          30    days      after       the      service             is complete                   if this      summons                  is
          not    personally               delivered          to you           within          the      State        of New         York);           and         in     case          of your          failure        to
          appear        or answer,               judgment             will         be taken           against        you     by        default          for      the        relief         demanded             in the
          complaint.


          Dated:         Melville,           New          York
                         August            14,     2020


          Defendant's                address:


          LOWE'S               HOME                CENTERS,                    LLC
          C/O      Corporation                Service            Company
          80    State      Street

         Albany,           NY        12207-2543


                                                                                                                           BY:                          H       M.         SORCE,                 ESQ.
                                                                                                                           BRAG                     I   &       ASSOCIATES,                              P.C.
                                                                                                                           Attorn             s for           Plaintiff
                                                                                                                           DENI                   SWEENEY
                                                                                                                           300      Broadhollow                        Road,           Suite        100W
                                                                                                                           Melville,              NY          11747

                                                                                                                           (631)        423-7755




                                                                                                           1 of 8
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                                                INDEX NO. 611695/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 3RECEIVED
                                                                      of 9 PageID #: 8 08/26/2020
                                                                              NYSCEF:




          SUPREME                 COURT                   OF THE                     STATE             OF     NEW YORK
          COUNTY                 OF SUFFOLK
          ---------------------------------------------------------------------X                                                                                    Index       No.:

          DENISE              SWEENEY,
                                                                                                                                                                    Filing       Date:

                                                                                                     Plaintiff,
                                                                                                                                                                    VERIFIED
                                          -against-                                                                                                                 COMPLAINT


          LOWE'S               HOME              CENTERS,                            LLC,


                                                                                                     Defendant.
          ----------------------------                                          ---------------------------------X



                         PLAINTIFF,                           by         her     attorneys,              BRAGOLI                       &    ASSOCIATES,                        P.C.,     complaining         of    the



          Defendant              herein,            hereby               allege        upon           information                and        belief,      the     following:


                         1.               That           at        all       times           hereinafter               mentioned,                 Plaintiff,            DENISE             SWEENEY,               is    a



          resident         of the         County               of        Suffolk,            State       of New           York.


                         2.               That            at          all        times           hereinafter                    mentioned,                Plaintiff,            DENISE           SWEENEY,


         -situiñs              a residence                    at 2 Hileen                   Drive,         Kings        Park,          New        York         11754.


                         3.               That           at     all          times          herein         mentioned,                  Defendant,              LOWE'S                  HOME       CENTERS,


         LLC,           was,       and          still          is,       a     foreign           limited            liability              company             corporation             duly    organized          and



         existing          under          and       by        virtue           of     the     laws        of the       State       of New              York.


                         4.               That           at     all          times          herein         mentioned,                  Defendant,              LOWE'S                  HOME       CENTERS,


         LLC,          was,      and       still        is,      a foreign                  limited        liability            company               corporation             authorized       to do      business


         in the        State      of New                York.


                         5.               That          at all           times        herein           mentioned,                the       DAAnt,                LOWE'S                HOME       CENTERS,


         LLC,          was,       and       still        is,         a domestic                 limited           liability            company            duly         organized         and   existing      under


         and      by    virtue           of the         laws          of       the    State       of New            York.


                         6.               That          at all           times        herein           mentioned,                the       De£-n±=t,             LOWE'S                HOME       CENTERS,




                                                                                                                   2 of 8
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                                                  INDEX NO. 611695/2020
NYSCEF DOC. Case
            NO. 12:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 4RECEIVED
                                                                      of 9 PageID #: 9 08/26/2020
                                                                              NYSCEF:




          LLC,     was,         and         still         is,       a foreign                  business          corporation         âüthorized            to        do    business          in    the   State      of



         New      York.


                        7.             That          at all           times           herein            mentioned,          the    Defendant,            LOWE'S                  HOME             CENTERS,


          LLC,     was         the      owner                  of     the         premises,               located      at    100    Long        Island          Expressway,                 in    the    Town       of



          Smithtown,                 County               of         Suffolk,                  State       of    New        York      (hereinafter               referred            to    as     the    "subject



          premises").


                        8.             That          at all           times           herein            mentioned,          the    Defendant,            LOWE'S                  HOME             CENTERS,


          LLC,     was         the     lessor             of        the         subject         premises.


                        9.             That          at all           times           herein            mentioned,          the    Defêñdañt,            LOWE'S                  HOME             CENTERS,


          LLC,     was         the     lessee             of        the         subject         premises.


                        10.            That          at all           times           herein            mentioned,          the    Defendant,            LOWE'S                  HOME             CENTERS,


          LLC,     was         the     property                 manager                   of    the      subject      premises.


                        11.            That          at all           times           herein            mentioned,          the    Defendant,            LOWE'S                  HOME             CENTERS,


          LLC,     its       agents,         servants                     and/or          employees,                were    responsible          for     the     subject         premises.


                        12.            That                at             all       times              hereinafter             mentioned,              Defendant                    LOWE'S               HOME

          CENTERS,                   LLC,           its        agents,             servants             and/or       employees         maintained               the       subject         premises.


                        13.            That                at         all           times              hereinafter           mentioned,                Defendant,                   LOWE'S               HOME

          CENTERS,                   LLC,           its        agents,             servants             and/or       employees         controlled              the     subject        premises.


                        14.            That                at         all           times              hereinafter           mentioned,                Defendant,                   LOWE'S               HOME

         CENTERS,                    LLC,           its        agents,             servants             and/or       employees         operated           the        subject        premises.


                        15.            That                at         all           times              hereinafter           mentioned,                Defendant,                   LOWE'S               HOME

          CENTERS,                   LLC,           its        agents,             servants             and/or       employees         managed            the        subject        premises.


                        16.            That                at         all           times              hereinafter           mentioned,                Defendant,                LOWE'S                  HOME




                                                                                                                    3 of 8
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                                                     INDEX NO. 611695/2020
NYSCEF DOC.Case
            NO. 12:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 5 RECEIVED
                                                                      of 9 PageID #: 10 08/26/2020
                                                                               NYSCEF:




         CENTERS,                    LLC,         its        agents,        servants           and/or         employees               supervised                the         subject            premises.



                        17.               That           at        all       times            hereinafter              mentioned,                       Defendant                        LOWE'S                 HOME


          CENTERS,                   LLC,         its        agents,        servants           and/or         employees               inspected                the     subject             premises



                        18.               That           at        all       times            hereinafter              mentioned,                       Defendant,                       LOWE'S                 HOME


          CENTERS,                   LLC,         its        agents,        servants           and/or         employees               repaired            the        subject             premises.



                        19.               That           at        all       times            hereinafter                 =ntianed,                     Defendant,                       LOWE'S                 HOME


          CENTERS,                   LLC,          its        agents,           servants           and/or         employees                  had        a duty             to     properly           own,       operate,



          rear.;ge,       mainnis,                supervise,                inspect,          control         and     repair         the      subject          premises.



                        20.               That           at        all       times            hereinafter                 mentioned,                    Defendant,                       LOWE'S                 HOME


          CENTERS,                   LLC,          its        agents,           servants           and/or         employees                  breached                their         duty        to   properly              own,



          operate,       manage,                mainen,                  supervise,           inspect,         control          and        repair        the      subject            premises.


                        21.               That      on        or     about        May         5,    2018,       Plaintiff,            DENISE                   SWEENEY,                          was      lawfelly           on



          the   premises             located            at    100        Long        Island        Expressway,                  County             of   Suffolk,                State         of New        York.


                        22.               That          on      or        about        May          5,    2018,           while            Plaintiff,           DENISE                        SWEENEY,                     was



          lawfálly        on        the     premises,                    when        she      was        caused        to       be    injured,            as      a result               of     a dangerous                and


          hazardous           condition.


                        23.               The      above-mentioned                             occurrence,                and        the      results           thereof,              were          caused           by     the


          negligence                of     the         Defendant                  and/or           said       Defendant's                     agents,           servants,                     employees              and/or


          licensees            in         the      ownership,                     operation,                management,                        supervision,                       maintenance,                  control,


          iñspection,          repair            and     supervision                  of the        subject         premises.


                        24.               That         Defendant,                  LOWE'S                   HOME                CENTERS,                       LLC,                their        agents,        servants


         and/or          employees                     were              reckless,             careless             and         negligent                in          the          ownership,                operation,


         management,                     maintcñâñce,                     supervision,              inspection,              repair          and        control              of    the        subject        premises;




                                                                                                            4 of 8
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                                                                INDEX NO. 611695/2020
NYSCEF DOC.Case 2:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 6RECEIVED
            NO. 1                                                    of 9 PageID #: 11 08/26/2020
                                                                              NYSCEF:




         by     permitting             a dangerous                        and       hazardous                    condition             to exist          so that          it was          dangerous                for     persons,


         in     particular,            this           Plaintiff,            DENISE                    SWEENEY                         by       failing        to     keep         the      subject             premises                in    a



         reasoñably                 safe      condition;                    in     failing            to     remedy                said      condition;              in     failing          to     post         warnings;                  in



         failing       to keep             the        subject          premises               in      a reasonably                    safe        condition          prior          to,    and      including,                May           5,



         2018;         in     causing,                creating,             allowing                 and/or            permitting              a dangerous                  and         hazardous                condition;                 in



         failing        to     remedy                 said         condition;                in       failing           to     warn         the      public          at     large         and,       in        particular,              the



         Plaintiff           herein,          of       the        dangers           inherent               therein            which          were        likely       to    cause          injury          to the          Plaintiff,


         DENISE               SWEENEY;                             in failing            to take            reasonable                 steps,        precautions                 and       safeguards               to keep             the


          subject       premises                 in     a reasonably                     safe        cond                       in                   to post                                 barriers             and       or     signs
                                                                                                                         n:          failing                         warñiñgs,


         to     warn          the      public                of     the      dangerous                      condition;                in     permitting               the        condition                to      exist          for        an



         unraacanaNe                   period                of     time;          in     failing             to       inspect,            timely         inspect           and/or           properly               inspect             the


         subject            premises               herein;            and         Defendant,                     its    agents,            servants           and/or          employees                   were           otherwise



         reckless,             careless                 and          negligent                  in         the         ownership,                  operation,               management,                         maintanance,


         supervision,                inspection,                   repair         and        control             of the         subject           premises.


                        25.            That            as a result               of the         foregoing,                   Plaintiff,           DENISE              SWEENEY,                       sustained                certain


         severe        personal             injuries.


                        26.                The         aforesaid                 injuries            sustained                by     Plaintiff,           DENISE                 SWEENEY,                         were        caused



         solely        by     reason             of     the        negligence                of       the        Defendant,                and      without           any        negligence                or      fault         on     the


         part      of the       Plaintiff               contributing                    thereto.


                        27.                That           Defendant,                     LOWE'S                        HOME                CENTERS,                       LLC,            their      agents,               servants


         and/or        employees                   had        actual         notice           of      the        aforementioned                      dangerous              and         defective              condition.


                        28.           That            Defendant,                  LOWE'S                    HOME                   CENTERS,                   LLC,          their         agents,         servants               and/or


         employees              had        constructive                     notice           of the          aforementioned                         dangerous              and       defective             condition.




                                                                                                                       5 of 8
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                                                                INDEX NO. 611695/2020
NYSCEF DOC.Case
            NO. 12:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 7 RECEIVED
                                                                      of 9 PageID #: 12 08/26/2020
                                                                               NYSCEF:




                         29.                That         as     a     result           of     the        foregGiñg,                  Plaintiff,               DENISE                   SWEENEY,                         sustained



          serious,        severe            and       permanent                   injuries          and      was         rendered               sick,         sore,      lame,          and         disabled;             PlaintifE


          DENISE                SWEENEY,                       was         caused            to     suffer          great          physical             pain,         discomfort,                    and        disability            and


          will       continue               to      suffer           pain,          discomfort,                   and             disability             in      the         future;              Plaintiff,            DENISE


          SWEENEY,                     was          caused            to     undergo                hospital                and      medical             care,          aid,        and           treatment,            and          may


          continue             to   undergo               medical              care,         aid     and       treatment                 for      a long              period           of     time         to     come          in     the



          future;        Plaintiff,              DENISE                  SWEENEY,                        incurred              large           sums       of      expenses                  for      medical            care,         aid,


          and       attention;           Plaintiff,            DENISE                   SWEENEY,                        was         further         caused             to    become                 incapaciteted                from


          and       hindered           in     the        progress            of     her      usual         pursuits,               duties,        and          activities           and           may          continue          to     be



          hindered          in her          pursuits,           duties            and       activities            for        a long        period         of time              to come              in the        future.


                         30.             That            as    a     result           of      the      foregoing,                    Plaintiff,               DENISE                 SWEENEY,                           has          been



          damaged              in   an       amount            which              exceeds            the     jurisdictional                     limits          of     all     lower              courts        which         would



          otherwise             have        jurisdiction.



                         WHEREFORE,                                 on     the      first      cause         of      action,            Plaintift               DENISE                  SWEENEY,                        demands


         judgmer.t              against            the     Defendant                    LOWE'S                 HOME                    CENTERS,                        LLC;            together                with     the      costs



          and       disbursements                   of this          action.


          Dated:         Melville,               New          York
                          August             14,      2020

                                                                                               Yours,          et       .,




                                                                                               BY:         JOSEP                         . SORCE,                    ESQ.
                                                                                               BRAGOLI                               ASSOCIATES,                             P.C.
                                                                                               Attorneys                      r Plaintiff
                                                                                               DENISE                   S         EENEY
                                                                                               300        Broadhollow                     Road,          Suite          100W
                                                                                               Melville,             New            York          11747

                                                                                               (631)         423-7755




                                                                                                               6 of 8
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                     INDEX NO. 611695/2020
NYSCEF DOC.Case
            NO. 12:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 8 RECEIVED
                                                                      of 9 PageID #: 13 08/26/2020
                                                                               NYSCEF:




                                                                                           VERIFICATION




          STATE            OF   NEW YORK                             )
                                                                     )                  ss.:
          COUNTY                OF SUFFOLK                           )




                           DENISE             SWEENEY,                    being         duly     sworn     states     that   he     is Plaintiff      in   this    action   and      that


          the     foregoiñg             COMPLAINT                    is true        to     his   own     knowledge,          except       as to    matters        therein   stated      to


          be alleged          on        information            and       belief     and        as to those     matters,          he believes       them      to be true.




                                                                                                   DENISE           SW       E




          Sworn         to me this           the          it                      day


          of                                                   , 2020.




                        tOTARY                PUBLIC


               Sheila       Clare          Barabino
               NOTARY           PUBLIC
               NO.  01BA6404454
               Comm.    Expires                     02/18/2024
               Qualified           in     Suffolk        County
               STATE        OF NEW              YORK




                                                                                                   7 of 8
FILED: SUFFOLK COUNTY CLERK 08/26/2020 03:55 PM                                                                                                                                   INDEX NO. 611695/2020
NYSCEF DOC.Case
            NO. 12:20-cv-05353-BMC Document 1-1 Filed 11/04/20 Page 9 RECEIVED
                                                                      of 9 PageID #: 14 08/26/2020
                                                                               NYSCEF:




          SUPREME                 COURT              OF THE             STATE          OF      NEW YORK
          COUNTY                OF SUFFOLK


          DENISE              SWEENEY,


                                                                                                                                                       Plaintiff,
                                                                       -against-



          LOWE'S              HOME           CENTERS,                  LLC,
                                                                                                                                                       Defendants.


                                                               SUMMONS                   and       VERIFIED                        COMPLAINT


                                                                          BRAGOLI              &    ASSOCIATES,                           P.C.
                                                                                    Attorneys            for       the     Plaintiff
                                                                                      DENISE                SWEENEY
                                                                          300      Broadhollow                  Road,            Suite     100W
                                                                                      Melville,             Sufolk           11747

                                                                                               (631)        423-7755


         To:>
                                  for>
         Attorney(s)




          Service        of     a copy       of   the    within                                                                            is hereby           admitted.



         Dated,

                                                                                                   Attorney(s)                   for




          Sir:   - Please         take      notice


         that     the    within          is a true      copy      of     a                  duly         entered            in the               ice   of    the     clerk   of   the   within
         named          court      on
         Dated:

                                                                                                   Yours,            etc

         Attorney             sipature        pursuant            to    Sec.       130-1.1-a           of    the
         Rules      of    the     Chief       Administrator                  (22NYCRR)


                                                                                                   BY:         JOSE                    MT SORCE,               ESQ.
                                                                                                   BRAGOLI                         ASSOCIATES,                      P.C.
                                                                                                   Attorneys               for      the    Plaintif
                                                                                                   DENISE                SWEENEY
                                                                                                   300         Broadho!!ow                    Road,         Suite     100W
                                                                                                   Melville,             New           York      11747

                                                                                                   (631)           423-7755




                                                                                                   8 of 8
